In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00118-CR



        CARLTON DANIEL JONES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 196th District Court
                Hunt County, Texas
               Trial Court No. 28,989




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION
        Carlton Daniel Jones pled guilty to burglary of a habitation. Pursuant to a plea agreement,

Jones was placed on deferred adjudication community supervision for seven years. Subsequently,

the State filed a motion to revoke Jones’ community supervision on the ground that he had

intentionally and knowingly engaged in sexual contact with a child. The trial court found this

allegation to be true, adjudicated Jones guilty of burglary of a habitation, sentenced him to twenty

years’ imprisonment, and ordered him to pay a $500.00 fine.

        Jones appeals from the trial court’s judgment adjudicating his guilt. However, the appellate

brief he has filed raises no points of error that pertain to this case. Instead, Jones’ brief is virtually

identical to the brief filed in the appeal from his conviction of continuous sexual assault of a child

in cause number 06-15-00119-CR, but the points of error raised in that case are inapplicable to this

appeal. Essentially, Jones has presented nothing for our review.

        We affirm the trial court’s judgment.



                                                Bailey C. Moseley
                                                Justice

Date Submitted:         March 10, 2016
Date Decided:           June 9, 2016

Do Not Publish




                                                    2